JOHNSON, Judge.
This is an appeal from a companion case consolidated for trial with LeJeune v. Allstate Insurance Company, 356 So.2d 537, our Docket # 6252, decided this date.
This is a suit by Danny Glenn Lafleur the driver of the ambulance belonging to Ar-doin’s of Mamou, Inc. Lafleur sues for injuries and losses sustained by him in this accident. Numerous interventions, cross claims, and third party demands are made involving most of the parties in the LeJeune v. Allstate Insurance Company case. There was judgment by the trial court denying Lafleur’s demands as well as denying all interventions and third party plaintiff demands. The trial court denies all demands made in this proceeding and rules that numerous other cross claims were dismissed as moot.
For the reasons assigned in the LeJeune v. Allstate Insurance Company case, 356 So.2d 537, our Docket No. 6252, the judgment of the trial court is affirmed at appellants’ costs.
AFFIRMED.